   Case 1:19-cv-00009-CRK-GSK-JAR Document 66                Filed 07/14/20   Page 1 of 2




                UNITED STATES COURT OF INTERNATIONAL TRADE




  TRANSPACIFIC STEEL LLC,

                         Plaintiff,
                                                   Before: Claire R. Kelly, Gary S.
                                                   Katzmann, and Jane A. Restani,
  BORUSAN MANNESMANN BORU
                                                   Judges
  SANAYI VE TICARET A.S., ET. AL
                                                   Court No. 19-00009
                         Intervenor Plaintiffs,


  v.

  UNITED STATES ET AL.,

                         Defendants.



                                          JUDGMENT


       This case having been duly submitted for decision; and the court, after due

deliberation, having rendered a decision herein; now therefore, in conformity with said

decision it is hereby:

       ORDERED, ADJUDGED, and DECREED that judgment is entered in favor of

Plaintiff and Plaintiff-Intervenors; and it is further

        ORDERED that Proclamation No. 9772 of August 10, 2018, 158 Fed. Reg. 40,429

(Aug. 15, 2018) (“Proclamation 9772”), is declared unlawful and void; and it is further

       ORDERED that United States Customs and Border Protection refund Plaintiff and

Plaintiff-Intervenors the difference between any tariffs collected on its imports of steel

products pursuant to Proclamation No. 9772 and the 25% ad valorem tariff that would
  Case 1:19-cv-00009-CRK-GSK-JAR Document 66          Filed 07/14/20   Page 2 of 2
Court No. 19-00009                                                               Page 2


otherwise apply on these imports together with such costs and interest as provided by

law.


                                                    _/s/ Jane A. Restani_____
                                                    Jane A. Restani, Judge

                                                     /s/ Claire R. Kelly______
                                                    Claire R. Kelly, Judge

                                                    _/s/ Gary S. Katzmann __
                                                    Gary S. Katzmann, Judge


Dated: July 14, 2020
      New York, New York
